Citation Nr: 0336432	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office located 
in Jackson, Mississippi (RO).  In that decision, the RO 
denied the veteran's claim for entitlement to service-
connection for a right knee disability.  In December 2002, 
the veteran requested a videoconference hearing.  
Nevertheless, he failed to appear for his hearing, which was 
scheduled in May 2003.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The competent medical evidence of record does not 
establish a current right knee disability.


CONCLUSION OF LAW

A knee disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  See also Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim by a letter dated in 
September 2001 and a statement of the case (SOC) dated in 
November 2003.  The Board concludes that the discussions 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  

In addition, in Paralyzed Veterans of America, supra, the 
Circuit Court held that VA cannot deny a claim without giving 
the claimant one year to submit the requested evidence or 
information.  Although the VCAA letter sent to the veteran 
stated that he had 60 days in which to identify any pertinent 
evidence, the Board notes that over one year transpired 
between the transmittal of the VCAA letter to the veteran and 
the SOC issued in connection with the veteran's claim for 
entitlement to service connection for a right knee 
disability.  The veteran also underwent a VA examination 
during this time period.  The Board, therefore, finds that 
the RO complied with the one-year requirement imposed by 
Paralyzed Veterans of America, supra.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  The Board finds that the September 2001 
letter and the November 2002 SOC informed the veteran of the 
evidence necessary to substantiate his claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R § 3.102 (2003).  
The Board finds that this obligation was satisfied by the VA 
examination report of record, which is dated in December 
2001, as well as the VA medical report dated in November 
2002.

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.	Legal Criteria/Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).

A claim of service connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (stating 
that 38 U.S.C.A. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (stating that 38 U.S.C.A. § 1131 requires 
the existence of a present disability for VA compensation 
purposes). 

A layperson is competent to provide evidence regarding the 
occurrence of observable symptoms during and following 
service; however, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 4.3 (2003).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the veteran prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran filed a claim for entitlement to 
service connection for a right knee disability in September 
2001.  His service medical records, which appear complete, 
reflect that the veteran sought and received treatment for 
complaints involving his knees several times during his 
service.  Specifically, his entrance examination indicates 
that he had scarring on both knees; however, there is no 
disability associated with either knee noted in this 
examination report.  In November 1989, the veteran sought 
treatment because both knees had "given way."  He did not 
complain of pain at this time, nor did he report a history of 
knee trauma.  Upon examination, there was no "effusion or 
tenderness" noted in either knee.  The examiner diagnosed 
the veteran with patella-femoral syndrome.  

In July and August 1992, the veteran sought treatment for 
left knee pain.  Then, in September 1992, he sought treatment 
for right knee pain, which he claimed increased upon 
exertion.  Upon examination, the examiner indicated that 
there was positive grind and erythremia.  The veteran was 
diagnosed with patella-femoral syndrome.  

In January 1993, the veteran was treated for knee pain again.  
He stated that he suffered "constant shooting pain around 
the knee cap," which intensified when he ran.  He also 
complained that he "always had problem[s] with his knee."  
Finally, he reiterated his earlier report that he had never 
suffered any traumatic injury to his knee.  The examination 
report indicates the absence of erythema, edema and 
ecchymosis.  In addition, his "ACLS" were within normal 
range; the result of his drawers test was negative; and, he 
had "positive" range of motion.  There was some decreased 
muscle strength noted of the right leg, without edema.  He 
was put on a 7-day physical profile.

The veteran's separation examination, also dated in January 
1993, indicated that he was in "good health" with no 
indication of a knee disability.  

In July 2001, the veteran sought treatment from a private 
physician with complaints of right knee swelling; 
significantly he did not complain of pain.  According to the 
examination report prepared by his treating physician, the 
veteran reported he had "to do a lot of running in the 
military" and was "X-rayed and told that his cartilage was 
worn-out and he had bone rubbing on bone."  He also claimed 
that he had "not really had much of a problem [with his 
knees] other than when he began a new job in the prior 
week."  The examiner indicated that the veteran had 1+ 
effusion of the right knee and no real erythema.  He also 
noted that the veteran's knee was slightly warm to the touch.  
The examination report does not indicate that X-ray tests 
were conducted, nor does it reflect that this examiner 
reviewed the veteran's service medical records.

In connection with his claim for service connection for a 
right knee disability, the veteran underwent a VA examination 
in December 2001.  The veteran reported "he had problems 
with his right knee throughout his military service with no 
history of specific injury."  He also reported that he had 
some swelling in his right knee about once a month that 
subsided with rest.  In addition, he stated that he had pain 
in his right knee when he first got out of bed in the morning  
[but that] it subsided with activity.  The examination report 
also contained the following observations regarding the 
veteran's right knee:

Gait: normal. . . . The two knees are 
symmetrical.  He has full extension and 
140 degrees of flexion in each . . .. He 
has no swelling, effusion, quadriceps 
atrophy, or patellar instability in either 
knee.  The collateral ligaments are stable 
to varus/valgus stress in extension and 30 
degrees in flexion.  The anterior drawer 
test, posterior drawer test, and Lachman 
test are negative bilaterally.

X-ray results were reported as follows:

Standing A/P, lateral and skyline views of 
both knees reveal no fracture, 
dislocation, destructive lesions, 
narrowing of the articular cartilage, or 
osteophyte formation . . .. I can find no 
objective evidence of organic pathology in 
the right knee to explain [the veteran's] 
symptoms.

In November 2002, the veteran's claims file was forwarded to 
and reviewed by the VA examiner who conducted the examination 
in December 2001.  He reiterated the fact that the physical 
examination, as well as the X-ray impressions, of the 
veteran's knee was normal.  He further described patella-
femoral syndrome as "not a disease but a descriptive term 
used for a collection of symptoms in the knee for which there 
are no objective findings to explain it."

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that there is no credible, competent 
medical evidence of record that establishes that the veteran 
has a right knee disability, and, therefore he is not 
entitled to service connection for this disability.  
Significantly, the results of the veteran's physical 
examination as well as the X-ray testing establishes that his 
knee is normal.  He has full range of motion, and the VA 
examination report notes that there is no objective evidence 
of organic pathology.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  As a result, the adjudication of the Board 
includes the responsibility of determining the weight to be 
given to the evidence of record, and this responsibility 
includes the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Significantly, 
although the private examination report dated in July 2001 
contains some objective evidence that the veteran suffered 
from a current knee disability, the results of this 
examination are contradicted by the later VA examination 
report, dated in December 2001.  The Board notes that the 
"negative" VA examination report was more thorough and 
contained X-ray results.  By contrast, the private 
"positive" examination report does not.  In addition, the 
VA examination report reflects that the ranges of motion 
tests were performed on the veterans' knees, while the 
private examination report does not.  Finally, the VA 
examiner reviewed the veteran's claims file, including his 
service medical records, and prepared an updated medical 
report regarding the condition of the veteran's right knee.  
The private examiner did not.  Accordingly, the Board finds 
that the conclusions contained in the VA examination report 
are more credible than those contained in the private 
examination report.

As set forth above, the Board also is aware of, and has 
reviewed, the veteran's service medical records that relate 
to his complaints of knee swelling.  Nevertheless, without 
current objective symptoms or diagnosis of a knee disability, 
service connection cannot be established based upon his 
treatment for knee swelling and some knee pain during his 
service. 

Finally, the Board has considered the veteran's written 
statement regarding his opinion that his symptoms establish a 
right knee disability which is linked to his service.  
Nevertheless, he has not been diagnosed with a current right 
knee disability.  In fact, the credible medical evidence of 
record shows "no objective evidence of organic pathology in 
the right knee to explain his symptoms."  Accordingly, the 
Board cannot consider the veteran's lay statements regarding 
his condition as competent medical evidence.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board finds the unsupported contentions submitted by the 
veteran in which he claims to suffer from a knee disability 
and to link it to his military service insufficient to 
establish service connection for right knee disability.  In 
addition, after a thorough review of the relevant medical 
evidence, the Board cannot find any credible, competent 
medical evidence that establishes that the veteran suffers 
from a right knee disability.  The Board concludes, 
therefore, that since a right knee disability is not 
currently diagnosed, service connection cannot be 
established.  38 C.F.R. 3.304(f) (2003); Moreau v. Brown, 9 
Vet. App. 389 (1996).  


ORDER

Entitlement to service connection for a right knee disability 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



